Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a manufacturing method of a molded surface fastener made of synthetic resin such that in the primary molding step, molding a bulging portion (22) bulging partially from an upper surface of the primary stem portion (21) upward and a protruded portion (25) protruding from the bulging portion (22) to an outside of the primary stem portion in combination with the other elements in the method steps of Claim 1. 
It is noted that the closest prior art by Tuma (US 6,627,133) discloses a surface fastener and its method of making wherein the bulging portion (27) is bulging partially (figure 12a) from the primary stem portion (19) and a protruded portion (an end portion of said bulging portion) protruding from the bulging portion (22). The bulging portion (27) is bulging partially from the stem portion (19) from a compressing (calendaring) step wherein the tears at the edges 37 would result in partially bulged portions (27) as shown in the figure 12a. However, this method step is not the claimed primary molding step for the bulging portion to be bulging partially and upward from the upper surface of the stem portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



	/R.D./          Examiner, Art Unit 3677     
                                                                                                                                                                                         /Robert Sandy/Primary Examiner, Art Unit 3677